Order entered May 3, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00593-CV

    IN RE C.D. HENDERSON CONSTRUCTION SERVICES, LTD., ET AL, Relators

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 05-6533-D

                                            ORDER
       The Court has before it relators’ May 2, 2013 petition for writ of mandamus. The Court

requests that real parties file a response to the petition by MAY 14, 2013.

       Relators’ May 2, 2013 motion for temporary relief remains pending before the Court.



                                                       /s/   JIM MOSELEY
                                                             JUSTICE